 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is entered into on
December 2, 2015, as of October 12, 2015, between Saleen Automotive, Inc., a
Nevada corporation (the “Company”), and SM Funding Group, Inc., a Delaware
corporation (“Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, a 12.0% Senior Secured Convertible Note of the Company in the form of
Exhibit A hereto (the “Note”), as more fully described in this Agreement; and

 

WHEREAS, the Company’s obligations under the Note are senior to other
obligations of the Company pursuant to that certain Subordination Agreement,
dated October 21, 2015, among W-Net Fund I, L.P., other holders of Company’s
secured debt, the Company and the Purchaser.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Note (as defined herein), and (b) the following terms
have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as the Purchaser will be deemed to be an Affiliate of the Purchaser.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

“Closing” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Closing Date” shall have the meaning ascribed to such term in Section 2.1(a).

 

“Commission” means the Securities and Exchange Commission.

 

 

   

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

 

“Company Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Entity”

 

“Intellectual Property” means any and all United States and foreign: (a) patent
registrations and patent applications (including all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations) and all
rights therein and all improvements to the inventions disclosed in each such
registration or application, (b) trademarks, service marks, trade dress, trade
names and corporate names, whether or not registered, including but not limited
to all common law rights, and registrations and applications for registration
thereof, (c) copyrights (including but not limited to copyrights on designs)
(registered or otherwise) and registrations and applications for registration
thereof, (d) computer software, including, without limitation, source code,
operating systems and specifications, data, data bases, files, documentation and
other materials related thereto, data and documentation, (e) trade secrets and
confidential technical and business information (including but not limited to
formulas, compositions, and inventions reduced to practice, whether or not
patentable), (f) confidential technology (including know-how and show-how),
manufacturing and production processes and techniques, research and development
information, drawings, specifications, designs, plans, proposals, technical
data, copyrightable works, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information, (h) any right arising under any law providing protection to
industrial or other designs, (i) all rights to obtain and rights to apply for
patents, and to register trademarks and copyrights, and (j) all rights to sue or
recover and retain damages and costs and attorneys’ fees for present and past
infringement of any of the foregoing.

 

“IP Security Agreement” means the Intellectual Property Security Agreement,
dated the date hereof, by the Company in favor of the Purchaser, in the form of
Exhibit C attached hereto, securing the obligations of the Company under the
Note and other Transaction Documents.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

2

   

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Note, the Preferred Shares, and any shares of Common
Stock issuable upon conversion of the Preferred Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated the date hereof, by the
Company in favor of the Purchaser, in the form of Exhibit B attached hereto,
securing the obligations of the Company under the Note and other Transaction
Documents.

 

“Security Documents” means any and all means any and all security agreements,
pledge agreements, hypothecation agreements, collateral assignments, mortgages,
deeds of trust, control agreements and similar such agreements, executed and
delivered by the Company, any of its Subsidiaries and/or any third party in
favor of the Purchaser pursuant to the Transaction Documents which secures the
Company’s obligations under the Transaction Documents, and other documents
executed, delivered and/or filed by the Company, any of its Subsidiaries, any
third party and/or the Purchaser as permitted or required under any of the
foregoing, including without limitation the Security Agreement and the IP
Security Agreement.

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Note purchased hereunder as specified below the Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds. The initial
principal amount of the Purchaser’s Note shall be equal to the Purchaser’s
Subscription Amount.

 

3

   

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee, in the form attached
hereto as Exhibit E, executed by each Subsidiary in favor of the Purchaser,
guaranteeing the Company’s obligations under the Note.

 

“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close.

 

“Transaction Documents” means this Agreement, the Note, the Security Documents
and all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. The purchase and sale of the Note (the “Closing”) shall take place
on the date hereof (“Closing Date”), or at such time or on such other date
mutually agreed upon by the Company and the Purchaser, subject to the conditions
precedent for the Closing as set forth in Section 2.3, and to each party’s
obligations hereunder having been satisfied or waived. At the Closing, upon the
terms and subject to the conditions set forth herein, the Company agrees to
sell, and the Purchaser, agrees to purchase, the Note, and make an initial
advance thereunder.

 

2.2 Deliveries.

 

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
the Purchaser the following:

 

(i) this Agreement, duly executed by the Company;

 

(ii) the Note, registered in the name of the Purchaser;

 

(iii) the Security Documents, including, without limitation, the Security
Agreement and the IP Security Agreement, duly executed by the Company and each
Subsidiary; and

 

(iv) the Subsidiary Guarantee, duly executed by each Subsidiary of the Company.

 

(b) On the Closing Date, the Purchaser shall deliver or cause to be delivered to
the Company the following:

 

(i) this Agreement, duly executed by the Purchaser; and

 

4

   

 

(ii) the Security Documents to which the Purchaser is a party and required by
law to be signed by such Party in order to be binding.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein;

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) at the Closing, the delivery by the Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

 

(b) The respective obligations of the Purchaser hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) at the Closing, the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to the Purchaser that, except as set forth in the Disclosure Schedules
delivered to the Purchaser herewith (the “Disclosure Schedules”) or disclosed in
the SEC Reports:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

5

   

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c) Authorization; Enforcement. The Company and the Subsidiaries have the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out their obligations hereunder and thereunder. The execution and delivery
of each of the Transaction Documents by the Company and the Subsidiaries and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and the
Subsidiaries and no further action is required by the Company, the Subsidiaries,
their board of directors or their stockholders in connection therewith other
than in connection with the Required Approvals. Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company and the
Subsidiaries, as applicable, and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company and the Subsidiaries enforceable against the Company and the
Subsidiaries in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries and the consummation by the
Company and the Subsidiaries of the other transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, loan or credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected (other
than Liens in favor of the Purchaser), or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

6

   

 

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company and the Subsidiaries of
the Transaction Documents, other than (i) the filing of a Current Report on 8-k
by the Company to report the entry into of the Transaction Documents, and (ii)
filings required under the terms of the Security Documents (collectively, the
“Required Approvals”).

 

(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date set forth in such SEC Reports only to reflect the
automatic conversion of the Company’s Super Voting Preferred Stock in the manner
set forth in the SEC Reports, and stock option exercises and grants that have
not, individually or in the aggregate, had a material effect on the issued and
outstanding capital stock, options and other securities and have not otherwise
been required to be reported by the Company under the Exchange Act. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
Except as set forth in the SEC Reports: (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any Liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company; (iii) there are no outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; and (iv) there are no outstanding securities or instruments of
the Company or which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
is or may become bound to redeem a security of the Company.

 

7

   

 

(g) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or disclosed on Schedule
3.1(h), (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company and the Subsidiaries have not incurred any liabilities (contingent
or otherwise) other than (A) those that have been incurred since the date of the
most recent balance sheet included in the SEC Reports in the ordinary course of
business, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or to be disclosed in filings made with
the SEC, and (iii) the Company and the Subsidiaries have not altered their
method of accounting. Except for the issuance of the Note or as set forth on
Schedule 3.1(h), no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed on or
prior to the date that this representation is made.

 

(i) Litigation. There is no suit, action, claim, arbitration, proceeding or
investigation pending or, to the knowledge of the Company, threatened against,
relating to or involving the Company, any Subsidiary, or real or personal
property of the Company or any Subsidiary, before any Governmental Entity or
other third party. To the knowledge of the Company, there is no basis for any
such suit, action, proceeding or investigation. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 

8

   

 

(j) Labor. No material labor dispute exists or, to the knowledge of the Company,
is imminent with respect to any of the employees of the Company. The Company is
not a party to any collective bargaining agreement or employs any member of a
union. No executive officer (as defined in Rule 501(f) of the Securities Act) of
the Company has notified the Company that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. The
Company is in compliance with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(k) Legal Compliance. To the knowledge of the Company, the Company and the
Subsidiaries are in compliance in all material respects with all applicable laws
(including, without limitation, applicable laws relating to zoning,
environmental matters and the safety and health of employees), ordinances,
regulations and orders of all Governmental Entities. Neither the Company nor any
of the Subsidiaries has been charged with and, to the knowledge of the Company,
is not now under investigation with respect to, a violation of any applicable
law, regulation, ordinance, order or other requirement of a Governmental Entity.
Neither the Company nor any of its Subsidiaries is a party to or bound by any
order, judgment, decree or injunction of any Governmental Entity.

 

(l) Title to Assets. The Company and the Subsidiaries have good, clear and
marketable title to all the tangible properties and tangible assets reflected in
their latest balance sheet as being owned by them or acquired after the date
thereof which are, individually or in the aggregate, material to the Company’s
business (except properties sold or otherwise disposed of since the date thereof
in the ordinary course of business), free and clear of all Liens other than
Permitted Liens. The Company and the Subsidiaries do not own any real property.
The Company and/or the Subsidiaries, as applicable, have a valid leasehold
interest in its leased real property, and such leases are in full force and
effect.

 

(m) Intellectual Property.

 

(i) All Intellectual Property of the Company and its Subsidiaries necessary or
desirable to operate the Company’s businesses as currently conducted and as
currently proposed to be conducted (the “Company Intellectual Property”) is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees). No Company Intellectual Property which is
necessary for the conduct of the Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s knowledge, no such action is threatened.

 

9

   

 

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $20,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

 

(iii) To the Company’s Knowledge, the Company and its Subsidiaries own or have
the valid right to use all of the Company Intellectual Property, free and clear
of all Liens, other than Permitted Liens. To the Company’s knowledge, the
Company and its Subsidiaries have a valid and enforceable right to use all third
party Intellectual Property used or held for use in the respective businesses of
the Company and its Subsidiaries.

 

(iv) To the Company’s knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s knowledge, the Company Intellectual Property as
currently proposed to be conducted are not being Infringed by any third party.
There is no litigation or order pending or outstanding or, to the Company’s
knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Company
Intellectual Property or the Company’s and its Subsidiaries’ use of any
Intellectual Property owned by a third party, and, to the Company’s knowledge,
there is no valid basis for the same.

 

(v) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in the Company Intellectual Property.
Each employee, consultant and contractor who has had access to confidential
information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted has executed an agreement to maintain the
confidentiality of such confidential information and has executed appropriate
agreements that are substantially consistent with the Company’s standard forms
thereof.

 

(n) Transactions with Affiliates and Employees. The Company and its Subsidiaries
are not a party to any contract, lease, license, commitment or arrangement,
written or oral, which would be required to be disclosed pursuant to Item 404(a)
or (c) of Regulation S-K as promulgated by the Commission that are not disclosed
in the SEC Reports, and there are no loans outstanding to or from any Person
specified in Item 404(a) of Regulation S-K from or to the Company or the
Subsidiaries.

 

10

   

 

(o) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.

 

(p) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Note by the Company to the
Purchaser as contemplated hereby.

 

(q) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Note, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

(r) Exchange Act Registration. The Common Stock is registered pursuant to
Section 12(g) of the Exchange Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.

 

(s) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

 

11

   

 

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
the Purchaser. Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b) Own Account. The Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Note and will acquire the
other Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing the Securities in violation of the Securities Act or
any applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of the Securities (this representation and warranty not limiting
the Purchaser’s right to sell the Securities pursuant to any registration
statement filed under the Securities Act or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law.

 

(c) Purchaser Status. At the time the Purchaser was offered the Note, it was,
and at the date hereof it is, and on each date on which it or its permitted
assignee converts any Securities it or such permitted assignee, as the case may
be, will be an “accredited investor” as defined in Rule 501 under the Securities
Act.

 

(d) Experience of The Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e) General Solicitation. The Purchaser is not purchasing the Note as a result
of any advertisement, article, notice or other communication regarding the Note
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

12

   

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Compliance with Laws. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company or to an Affiliate of a Purchaser, the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transfer
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.

 

(b) Legends. The Purchaser agrees that the certificates for the Securities shall
bear a legend substantially as follows:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY EVIDENCE REASONABLY ACCEPTABLE
TO THE COMPANY TO SUCH EFFECT, THE FORM AND SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.”

 

Certificates evidencing the Securities shall not contain any legend (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, (iii) if such Securities are eligible for sale under Rule 144(b)(1) or (iv)
if such legend is not required under applicable requirements of the Securities
Act.

 

4.2 Security. The Company’s and any Subsidiaries’ obligations under the Note and
other Transaction Documents shall be secured by all the assets of the Company
and its Subsidiaries. As of the Closing, the Purchaser shall be granted a
security interest in all the assets of the Company, including, without
limitation, all of its Intellectual Property Rights and its ownership of any and
all Subsidiaries, and in the assets of any such Subsidiaries, to be memorialized
in the Security Documents. The Company shall execute such other agreements,
documents and financing statements reasonably requested by Purchaser, which will
be filed at the Company’s expense with the applicable jurisdictions and
authorities. The Company shall also execute all such documents reasonably
necessary in the opinion of the Purchaser to memorialize and further protect the
security interests described herein.

 

4.3 Additional Guarantors. The Company shall cause each of its Subsidiaries,
including those formed or acquired on or after the date hereof, to execute and
deliver to the Purchaser a Subsidiary Guarantee and a Security Agreement in
conformity with those executed and delivered at the Closing.

 

 

13

   

 

ARTICLE V.

MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission or delivery,
if such notice or communication is delivered via facsimile at the facsimile
number, or delivered by a U.S. nationally recognized overnight courier service
to the address, set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Business Day, (b) the next Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number, or delivered by such courier service to the address,
set forth on the signature pages attached hereto on a day that is not a Business
Day or later than 5:30 p.m. (New York City time) on any Business Day, or (c)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers the Note, provided that such
transferee agrees in writing to be bound, with respect to the transferred Note,
by the provisions of the Transaction Documents that apply to the “Purchaser.”

 

14

   

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
County of Los Angeles. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the County of Los
Angeles for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. If either party shall commence an action
or proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 

5.9 Survival. The representations and warranties shall survive the Closing and
the delivery of the Note for the applicable statute of limitations.

 

5.10 Execution. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” or other document image format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” or other document image format
data file signature page were an original thereof.

 

15

   

 

5.11 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.12 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

5.13 Waiver of Jury Trial. In any action, suit or proceeding in any jurisdiction
brought by any party against any other party, the parties each knowingly and
intentionally, to the greatest extent permitted by applicable law, hereby
absolutely, unconditionally, irrevocably and expressly waives forever trial by
jury.

 

(Signature Pages Follow)

 

16

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

  

SALEEN AUTOMOTIVE, Inc.   Address for Notice:           2735 Wardlow Road      
Corona, CA 92882 By: /s/ Steve Saleen   Fax: (888) 729-4827 Name: Steve Saleen  
Title: Chief Executive Officer    

 

With a copy to (which shall not constitute notice):

 

Fox Rothschild LLP

100 Park Avenue, 15th Floor

New York, New York 10017

Attn: Alison Newman, Esq.

 

SM Funding GROUP, Inc.   Address for Notice:         By: /s/ David Bergstein  
Fax: 310-388-5363 Name: David Bergstein     Title: CEO    

 

With a copy to (which shall not constitute notice):

 

Law Offices of Aaron A. Grunfeld & Assoc.

11111 Santa Monica Blvd., Suite 1840

Los Angeles, California 90025

Attn: Aaron A. Grunfeld, Esq.

 

 

 

 

EXHIBIT A

 

12.0% SENIOR SECURED CONVERTIBLE NOTE

 

 

 

 

EXHIBIT B

 

SECURITY AGREEMENT

 

 

 

 

EXHIBIT C

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

 

 

 

EXHIBIT D

 

SUBSIDIARY GUARANTEE

 

 

 

